IN THE SUPREME COURT OF IOWA
                              No. 17–1834

                           Filed May 17, 2019


IOWA STATE EDUCATION ASSOCIATION
and DAVENPORT EDUCATION ASSOCIATION,

      Appellants,

vs.

STATE OF IOWA, IOWA PUBLIC EMPLOYMENT RELATIONS BOARD,
MIKE CORMACK, JAMIE VAN FOSSEN, and MARY GANNON,

      Appellees.



      Appeal from the Iowa District Court for Polk County, Michael D.

Huppert, Judge.



      Unions representing public school employees appeal summary

judgment    dismissing   their   constitutional   challenges    to   2017

amendments to the Public Employment Relations Act. AFFIRMED.



      Alice O’Brien and Lubna A. Alam of the National Education
Association, Washington, D.C.; Becky S. Knutson of Davis, Brown,

Koehn, Shors & Roberts, P.C., Des Moines; and Jeremiah A. Collins of

Bredhoff & Kaiser P.L.L.C., Washington, D.C., for appellants.



      Matthew C. McDermott, Michael R. Reck, Kelsey J. Knowles, and

Espnola F. Cartmill of Belin McCormick, P.C., Des Moines, for appellees.


      Jay M. Smith of Smith & McElwain Law Office, Sioux City, for

amici curiae Iowa Federation of Labor, AFL-CIO; Communications
                                    2

Workers of America; and International Union of Operating Engineers,

Local 234.

      Adam D. Zenor of Grefe & Sidney, P.L.C., Des Moines, and

Frank D. Garrison of National Right to Work Legal Defense Foundation,

Springfield, Virginia, for amicus curiae Kevin Rohne.
                                         3

WATERMAN, Justice.

      This appeal, submitted with AFSCME Iowa Council 61 v. State, ___

N.W.2d ___ (Iowa 2019), also filed today, presents constitutional

challenges to the 2017 amendments to Iowa Code chapter 20, the Public

Employment Relations Act (PERA).             The amendments ended payroll

deductions for union dues and narrowed the scope of mandatory

collective bargaining topics for bargaining units comprised of less than

thirty percent “public safety employees,” defined to include most police

officers and firefighters but not prison guards, campus police officers,
and emergency medical technicians.           The new classifications result in

many public employees losing significant statutory bargaining rights

compared to other public employees with arguably similar jobs.             Two

unions representing public school employees filed this action seeking

injunctive and declaratory relief against the State of Iowa, the Iowa

Public Employment Relations Board (PERB), and three PERB board

members. The plaintiffs allege the 2017 amendments violate the equal

protection clause of the Iowa Constitution. The district court granted the

defendants’ motion for summary judgment dismissing the action, and we

retained the plaintiffs’ appeal.

      Our role is to decide whether constitutional lines were crossed, not

to sit as a superlegislature rethinking policy choices of the elected

branches.      We   conclude       the   2017   amendments     withstand   the

constitutional challenges. The parties agree the equal protection claims

are reviewed under the deferential rational basis test.         As more fully

explained in AFSCME Iowa Council 61, the legislature could reasonably

conclude that the goal of keeping labor peace with unions comprised of
at least thirty percent public safety employees, and the greater risks

faced by police and firefighters, justified the classification. We hold the
                                     4

legislative classifications are not so overinclusive or underinclusive as to

be unconstitutional under our court’s rational basis test.         For the

reasons explained below, we also reject the plaintiffs’ equal protection

challenge to the prohibition on payroll deductions for union dues.

Accordingly, we affirm the district court’s summary judgment in favor of

the defendants.

      I. Background Facts and Proceedings.

      In this case, we consider another challenge to House File 291

amending PERA, Iowa’s collective bargaining statute, Iowa Code chapter
20. We discuss chapter 20 and House File 291’s 2017 amendments in

AFSCME Iowa Council 61, ___ N.W.2d at ___, and do not repeat that

discussion here.

      The plaintiffs in this case, the Iowa State Education Association

(ISEA) and the Davenport Education Association (DEA), are unions

representing public school employees. The ISEA represents more than

30,000 members throughout the state, most of whom are public school

teachers. The ISEA has 400 local associations that negotiate collective

bargaining agreements with school districts in Iowa. The DEA represents

the professional staff working for the Davenport Community School

District. PERB has certified the DEA as the exclusive bargaining agent to

represent those employees. The employees represented by the ISEA and

the DEA are not “public safety employees” as defined in the 2017

amendments.

      In April 2017, the ISEA and the DEA filed this civil action for

declaratory and injunctive relief, alleging House File 291 violated article

I, section 6 of the Iowa Constitution by denying equal treatment to the
                                         5

unions and the employees they represent.1 The defendants, the State of

Iowa; PERB; PERB’s chairperson, Mike Cormack; and PERB board

members Jamie Van Fossen and Mary Gannon, filed an answer and

affirmative defenses.       The parties filed cross-motions for summary

judgment.

       The district court concluded that House File 291 passed rational

basis scrutiny without violating article I, section 6 of the Iowa

Constitution and, therefore, granted summary judgment in favor of the

defendants.      As to the differentiation between public safety employees
and all other public employees, the district court concluded that the

legislature gave public safety employees greater bargaining rights

because of the potential risk to public safety if these employees went on

strike and because, if other public employees went on strike, it would fall

on public safety employees to enforce the law in the ensuing labor

unrest.       Because the district court relied on the strike-avoidance

rationale, the court did not consider the State’s other proffered rationale

that the differentiation was also rationally based on the unique safety

issues public safety employees face requiring expansive bargaining rights

on topics like health insurance.        As to payroll deductions, the district

court accepted the fiscal responsibility goal advanced by the State,

reasoning that the legislature could conclude “that collective bargaining

is expensive, disruptive and not in the best interest of citizens” and there

was no constitutional requirement to continue payroll deductions for

union dues merely because payroll deductions for other organizations

were permitted.


       1The ISEA and the DEA also raised a due process challenge to House File 291’s
amendments to the bargaining representative certification and retention process, but
they have chosen not to pursue this challenge on appeal.
                                     6

      The ISEA and the DEA appealed, and we retained their appeal.

      II. Scope of Review.

      “We review summary judgment rulings for correction of errors at

law.” Baker v. City of Iowa City, 867 N.W.2d 44, 51 (Iowa 2015). “We

view the entire record in the light most favorable to the nonmoving party,

making every legitimate inference that the evidence in the record will

support in favor of the nonmoving party.” Bass v. J.C. Penney Co., 880
N.W.2d 751, 755 (Iowa 2016).

      We review constitutional claims de novo.       State v. Groves, 742
N.W.2d 90, 92 (Iowa 2007).       Our standard of review with regard to

constitutional challenges to statutes is well established,

      We review constitutional challenges to a statute de novo. In
      doing so, we must remember that statutes are cloaked with a
      presumption of constitutionality. The challenger bears a
      heavy burden, because it must prove the unconstitutionality
      beyond a reasonable doubt. Moreover, “the challenger must
      refute every reasonable basis upon which the statute could
      be found to be constitutional.” Furthermore, if the statute is
      capable of being construed in more than one manner, one of
      which is constitutional, we must adopt that construction.

State v. Seering, 701 N.W.2d 655, 661 (Iowa 2005) (quoting State v.

Hernandez-Lopez, 639 N.W.2d 226, 233 (Iowa 2002)), superseded by

statute on other grounds, 2009 Iowa Acts ch. 119, § 3 (codified at Iowa

Code § 692A.103 (Supp. 2009)), as recognized in In re T.H., 913 N.W.2d
578, 588 (Iowa 2018).

      III. Analysis.

      The ISEA and the DEA make two constitutional challenges to

House File 291.    First, the plaintiffs argue that House File 291’s two-

class scheme of collective bargaining violates article I, section 6 of the

Iowa Constitution.      We address and reject this argument in the
companion case filed today. AFSCME Iowa Council 61, ___ N.W.2d at ___.
                                     7

In AFSCME, we concluded that the two-class bargaining scheme

withstood rational basis scrutiny. Id. We reach the same conclusion in

this case, without repeating that analysis. See id. We now address the

plaintiffs’ equal protection challenge to the payroll deduction prohibition.

       House File 291 prohibits public employers from administering

payroll deductions for union dues and prohibits collective bargaining

over payroll deductions for union dues. 2017 Iowa Acts ch. 2, §§ 6, 22

(codified at Iowa Code § 20.9 and § 70A.19 (2018)). The plaintiffs argue

these prohibitions violate article I, section 6, the equal protection clause
of the Iowa Constitution, which provides, “All laws of a general nature

shall have a uniform operation; the general assembly shall not grant to

any citizen, or class of citizens, privileges or immunities, which, upon the

same terms shall not equally belong to all citizens.” Iowa Const. art. I,

§ 6.

       Iowa’s equal protection clause “is essentially a direction that all

persons similarly situated should be treated alike.” Varnum v. Brien, 763
N.W.2d 862, 878–79 (Iowa 2009) (quoting Racing Ass’n of Cent. Iowa v.

Fitzgerald (RACI), 675 N.W.2d 1, 7 (Iowa 2004)).

       The plaintiffs concede that the elimination of payroll deductions for

union dues does not infringe on their First Amendment rights. See, e.g.,

Ysursa v. Pocatello Educ. Ass’n, 555 U.S. 353, 359, 129 S. Ct. 1093,

1098 (2009) (“While publicly administered payroll deductions for political

purposes can enhance the unions’ exercise of First Amendment rights,

Idaho is under no obligation to aid the unions in their political activities.

And the State’s decision not to do so is not an abridgment of the unions’

speech; they are free to engage in such speech as they see fit.        They
simply are barred from enlisting the State in support of that endeavor.”);

In re Hubbard, 803 F.3d 1298, 1313 (11th Cir. 2015) (noting every
                                     8

federal circuit to address the issue has rejected First Amendment

challenges to “legislation eliminating state-sponsored collection of union

dues through payroll deductions”). The plaintiffs’ challenge to the payroll

deduction prohibition does not implicate a fundamental right, and

therefore, we apply a rational basis review.

      “The rational basis test is a ‘very deferential standard.’ ” NextEra

Energy Res. LLC v. Iowa Utils. Bd., 815 N.W.2d 30, 46 (Iowa 2012)

(quoting Varnum, 763 N.W.2d at 879–80).          Plaintiffs bear “the heavy

burden of showing the statute unconstitutional and must negate every
reasonable basis upon which the classification may be sustained.” Id.

(quoting Bierkamp v. Rogers, 293 N.W.2d 577, 579 (Iowa 1980)). As we

recently reiterated in unanimously rejecting a federal equal protection

challenge, courts have only a limited role in rational basis review.

             We many times have said, and but weeks ago
      repeated, that rational-basis review in equal protection
      analysis “is not a license for courts to judge the wisdom,
      fairness, or logic of legislative choices.” Nor does it authorize
      “the judiciary [to] sit as a superlegislature to judge the
      wisdom or desirability of legislative policy determinations
      made in areas that neither affect fundamental rights nor
      proceed along suspect lines.”            For these reasons, a
      classification neither involving fundamental rights nor
      proceeding along suspect lines is accorded a strong
      presumption of validity. Such a classification cannot run
      afoul of the Equal Protection Clause if there is a rational
      relationship between the disparity of treatment and some
      legitimate governmental purpose. Further, a legislature that
      creates these categories need not “actually articulate at any
      time the purpose or rationale supporting its classification.”
      Instead, a classification “must be upheld against equal
      protection challenge if there is any reasonably conceivable
      state of facts that could provide a rational basis for the
      classification.”
             A State, moreover, has no obligation to produce
      evidence to sustain the rationality of a statutory
      classification. “[A] legislative choice is not subject to
      courtroom factfinding and may be based on rational
      speculation unsupported by evidence or empirical data.” A
      statute is presumed constitutional and “[t]he burden is on
                                      9
      the one attacking the legislative arrangement to negative
      every conceivable basis which might support it,” whether or
      not the basis has a foundation in the record. Finally, courts
      are compelled under rational-basis review to accept a
      legislature’s generalizations even when there is an imperfect
      fit between means and ends. A classification does not fail
      rational-basis review because it “is not made with
      mathematical nicety or because in practice it results in some
      inequality.” “The problems of government are practical ones
      and may justify, if they do not require, rough
      accommodations—illogical, it may be, and unscientific.”

Baker, 867 N.W.2d at 57 (alterations in original) (quoting Heller v. Doe ex

rel. Doe, 509 U.S. 312, 319–21, 113 S. Ct. 2637, 2642–43 (1993)).

      Our role is similarly limited under the Iowa Constitution.                See

Qwest Corp. v. Iowa State Bd. of Tax Review, 829 N.W.2d 550, 560 (Iowa

2013) (“[In RACI,] we made clear that actual proof of an asserted

justification was not necessary, but the court would not simply accept it

at face value and would examine it to determine whether it was credible

as opposed to specious.”); King v. State, 818 N.W.2d 1, 30 (Iowa 2012)

(“RACI has not been the death knell for traditional rational basis review.

Since RACI was decided, we have continued to uphold legislative

classifications based on judgments the legislature could have made,

without   requiring   evidence   or   ‘proof’   in   either   a   traditional    or

nontraditional sense.”).
      We use a three-part rational basis analysis when reviewing

challenges to a statute under article I, section 6 of the Iowa Constitution.

“First, we must determine whether there was a valid, ‘realistically

conceivable’ purpose that served a legitimate government interest.”

Residential & Agric. Advisory Comm., LLC v. Dyersville City Council, 888
N.W.2d 24, 50 (Iowa 2016) (quoting McQuistion v. City of Clinton, 872
N.W.2d 817, 831 (Iowa 2015)). “Next, the court must evaluate whether
the ‘reason has a basis in fact.’ ”       McQuistion, 872 N.W.2d at 831
                                          10

(quoting RACI, 675 N.W.2d at 7–8).             Third, “we evaluate whether the

relationship between the classification and the purpose for the

classification ‘is so weak that the classification must be viewed as

arbitrary.’ ” Residential & Agric. Advisory Comm., LLC, 888 N.W.2d at 50

(quoting McQuistion, 872 N.W.2d at 831).

      The plaintiffs argue that there is no realistically conceivable

purpose for prohibiting the payroll deduction for union dues while still

allowing     payroll   deductions   for    dues    or   contributions   to   other

organizations.    The plaintiffs contend administering payroll deductions
imposes no burden on public employers who actually incur greater costs

removing the deductions from their payroll systems. For that reason, the

plaintiffs argue the payroll deduction prohibition cannot be supported on

the stated objective of fiscal responsibility. The plaintiffs argue that the

purpose of PERA supports allowing payroll deductions for union dues.

See Iowa Code § 20.1(1) (stating that the statute’s purpose is “to promote

harmonious and cooperative relationships between government and its

employees by permitting public employees to organize and bargain

collectively”). According to the plaintiffs, the real reason for House File

291 is to starve unions of dues to curtail their ability to collectively

bargain for public employees, and without any other realistically

conceivable purpose, House File 291 cannot withstand rational basis

scrutiny.2

      Amicus, AFL-CIO, argue that payroll deductions were often of little

consequence to employers and most employers readily agreed to these

provisions.     Amicus argue that this is because joining a union is

voluntary, as was electing to have dues deducted from your paycheck,

      2The    record does not show whether the unions lost revenue or members as a
result of the prohibition on payroll deductions for union dues.
                                     11

and employers were not required to pay an agency fee. Ultimately, the

system allowed the employee the ability to direct where his or her money

went. AFL-CIO argues that House File 291 is unconstitutional because it

continues to allow employees to direct their wages to nonunion entities

and activities while singling out unions, even if the employee has

authorized the payroll deduction for his or her union dues. The purpose

of the amendments, amicus argue, is to cripple the ability of employees

to choose union representatives to advocate on their behalf.

      The plaintiffs concede, as they must, that the State is not
constitutionally required to provide payroll deductions at all. Rather, the

plaintiffs contend that once the State allows voluntary payroll deductions

for charitable contributions or dues for other professional organizations,

the equal protection clause requires the State to also allow payroll

deductions for union dues. Yet the plaintiffs and their amicus cite no

decisions holding it is unconstitutional to disallow voluntary payroll

deductions   for    union   dues   while   allowing   deductions   for   other

organizations.     To the contrary, the United States Supreme Court and

other appellate courts have rejected equal protection challenges to

enactments or policies eliminating payroll deductions for union dues

while allowing payroll deductions for nonunion organizations.             See

Ysursa, 555 U.S. at 359–60, 129 S. Ct. at 1098–99 (noting “the State is

not constitutionally obligated to provide payroll deductions” and holding

“Idaho’s decision to allow payroll deductions for some purposes but not

for [union] political activities is plainly reasonable”); City of Charlotte v.

Local 660, Int’l Ass’n of Firefighters, 426 U.S. 283, 288–89, 96 S. Ct.
2036, 2039–40 (1976) (rejecting equal protection challenge to city’s
refusal to deduct union dues while allowing United Way and other

payroll deductions); Bailey v. Callaghan, 715 F.3d 956, 960 (6th Cir.
                                   12

2013) (rejecting first amendment and equal protection challenges to

Michigan statute prohibiting school payroll deductions for union dues);

S.C. Educ. Ass’n v. Campbell, 883 F.2d 1251, 1257, 1263–64 (4th Cir.

1989) (rejecting freedom of speech and equal protection challenges to

enactment prohibiting payroll deductions for union dues while allowing

payroll deductions for charities because the state has no “affirmative

obligation . . . to assist [the union] by providing payroll deduction

services”); Ark. State Highway Emps. Local 1315 v. Kell, 628 F.2d 1099,

1103–04 (8th Cir. 1980) (holding state department could allow automatic
payroll deductions for other organizations while denying deductions for

union dues); W. Cent. Mo. Reg’l Lodge No. 50 v. Bd. of Police Comm’rs,

916 S.W.2d 889, 892–93 (Mo. Ct. App. 1996) (rejecting equal protection

challenge to city’s policy allowing payroll deductions for United Way and

the Kansas City Police Credit Union but not union dues).             These

decisions are persuasive authority for rejecting the plaintiffs’ equal

protection challenges under the Iowa Constitution.

      The Iowa amendments eliminated payroll deductions for all public

employee union dues. By contrast, the Wisconsin legislature eliminated

payroll deductions for union dues for some public employees while

allowing public safety employees to continue using automatic payroll

deductions for their union dues. Unions challenged that classification as

irrational and based on improper motivations and political favoritism.

Wis. Educ. Ass’n Council v. Walker, 705 F.3d 640, 653 (7th Cir. 2013).

      The United States Court of Appeals for the Seventh Circuit

squarely rejected political payback as a basis for an equal protection

challenge to the enactment ending union payroll deductions.

            As unfortunate as it may be, political favoritism is a
      frequent aspect of legislative action. We said as much in
      Hearne v. Board of Education, 185 F.3d 770, 775 (7th Cir.
                                      13
      1999). There, members of the Chicago Teachers Union
      challenged on various constitutional grounds, including the
      Equal Protection Clause, an act of the Republican-dominated
      legislature that severely curtailed Chicago teachers’ job
      security relative to teachers in other parts of the state. Id. at
      773. The unions argued, in part, that the Republican
      legislature retaliated against them for opposing Republicans
      in the previous election. Id. We candidly remarked, “there is
      no rule whereby legislation that otherwise passes the proper
      level of scrutiny . . . becomes constitutionally defective
      because one of the reasons the legislators voted for it was to
      punish those who opposed them during an election
      campaign.” Id. at 775. We went further stating, “[i]ndeed
      one might think that this is what election campaigns are all
      about: candidates run a certain platform, political promises
      made in the campaign are kept (sometimes), and the winners
      get to write the laws.” Id. These sorts of decisions are left for
      the next election.        Accordingly, we must resist the
      temptation to search for the legislature’s motivation for the
      Act’s classifications.

Id. at 654 (alteration in original) (emphasis added). The Seventh Circuit

recognized it is not the court’s role to redraw the legislative classification

and held “the payroll dues prohibition survives rational basis review.” Id.

at 657.

      The Wisconsin Supreme Court reached the same conclusion.

Madison Teachers, Inc. v. Walker, 851 N.W.2d 337, 365 (Wis. 2014)

(holding the “payroll deduction prohibitions survive the plaintiffs’ equal

protection challenge under rational basis review”). The Iowa amendment

on payroll deductions presents an even smaller target for an equal
protection challenge because it treats all public employees alike. We join

the foregoing authorities in rejecting the plaintiffs’ equal protection

challenge to the payroll provision.

      As the district court correctly concluded, “The fiscal interests of the

government are routinely accepted as a rational basis for legislative

activity that is viewed as a cost-saving measure for the public.”         See
Adams v. Fort Madison Cmty. Sch. Dist., 182 N.W.2d 132, 141 (Iowa

1970) (“[T]he state has a compelling interest in seeing that [government]
                                    14

units are maintained in healthy financial condition.”).    The legislature

could rationally choose to stop helping unions collect dues through

payroll deductions.    The Iowa Constitution does not require public

employers to collect dues for the very unions that sit across the

bargaining table negotiating at arms’ length for higher wages and costlier

employee benefits at taxpayer expense. The State argued that “collective

bargaining is expensive, disruptive, and not in the best interest of

citizens.”   We agree with the district court “that the concerns of the

legislature regarding the cost of collective bargaining provide a rational
basis for making the classification concerning [the] payroll deduction.”

The district court noted the plaintiffs did not challenge the factual basis

for the legislature’s cost-saving premise, which the court accepted as a

matter of “common knowledge.”

      We hold the payroll deduction prohibition survives Iowa’s rational

basis review. See McQuistion, 872 N.W.2d at 831. Public employees do

not have a constitutional right to payroll deductions for union dues.

There is no constitutional equal protection violation merely because

voluntary automatic payroll deductions continue for charities or

organizations that do not target the public fisc. Employees remain free

to retain their union membership and to pay their union dues directly.

      House File 291 reflects lawful policy choices by the legislature.

The 2017 amendments did not infringe on a fundamental right of speech,

association, or equal protection that could justify judicial intervention.

The plaintiffs’ remedy lies in the elected branches or at the ballot box.

Walker, 705 F.3d at 654; see also In re Div. of Criminal Justice State

Investigators, 674 A.2d 199, 204 (N.J. Super. Ct. App. Div. 1996) (“The
solution, if there be one, from the viewpoint of the firemen, is that labor

unions may someday persuade state government of the asserted value of
                                    15

collective bargaining agreements, but this is a political matter and does

not yield to judicial solution.” (quoting Atkins v. City of Charlotte, 296
F. Supp. 1068, 1077 (W.D.N.C. 1969))).        Indeed, the Sixth Circuit,

upholding a Michigan statute prohibiting school districts from using

payroll deductions for union dues, aptly observed,

             The applicability of rational-basis review is a strong
      signal that the issue is one for resolution by the democratic
      process rather than by the courts. This case is no exception.
      Public Act 53 proscribes the “use of public school resources”
      for collection of union dues, but does not bar other state or
      local employers from using their resources for that same
      purpose.     See Mich. Comp. Laws § 423.210(1)(b).          The
      question here is whether there is any conceivable legitimate
      interest in support of this classification. We hold that there
      is: the Legislature could have concluded that it is more
      important for the public schools to conserve their limited
      resources for their core mission than it is for other state and
      local employers.      The plaintiffs’ equal-protection claim
      therefore fails.

Bailey, 715 F.3d at 960. We reach the same conclusion and leave this

issue for the democratic process.

      IV. Conclusion.

      For these reasons, we affirm the district court’s summary

judgment in favor of the defendants.

      AFFIRMED.
      All justices concur except Appel, J., Cady, C.J., and Wiggins, J.,

who concur in part and dissent in part.
                                      16

                             #17–1834, Iowa State Education Ass’n v. State

APPEL, Justice (concurring in part and dissenting in part).

       This case presents two issues. As discussed more fully in AFSCME

v. State, ___ N.W.2d ___, ___ (Iowa 2019) (Appel, J., dissenting), I dissent

from    the   majority’s   decision   upholding    the      overinclusive   and

underinclusive classification of public employees entitled to broader

collective bargaining rights.

       The plaintiffs in this case also ask us to consider whether another

aspect of House File 291, 2017 Iowa Acts ch. 2, §§ 6, 14, 22 (codified at
Iowa Code §§ 20.9, .26, and § 70A.19 (2018)), fails rational basis review.

The majority rejects the plaintiffs’ challenge. For the reasons below, I

concur with the majority on this issue.

       House File 291 prohibits public employers from administering

payroll deduction for employee dues payments to any employee

organization and forbids collective bargaining over the subject.            Iowa

Code § 20.9(3); id. § 70A.19.    It also forbids collective bargaining over

“payroll deductions for political action committees or other political

contributions or political activities.”    Id. § 20.9(3).     The law allows,

however, any other type of payroll deduction for any purpose.                For

example, payroll deduction may be used for dues to a professional

organization, so long as it does not qualify as an employee organization

under Iowa Code section 20.3 (2018). Id. §§ 70A.17A, .19. Membership

dues may not be subject to deduction for groups such as the Iowa State

Education Association (ISEA) or the Davenport Education Association

that essentially wear two hats, one as an employee organization and the

other as a professional organization for teachers.
       Why?    The district court thought there might be money to be

saved. But the record indicates that it would cost more money to remove
                                     17

the payroll deductions for ISEA and similar organizations than to just

leave well enough alone.     In short, the dues checkoff provision of the

statute in fact imposes costs.    If cost savings were the sole reason to

support the statute’s treatment of union dues checkoff, I would likely

find it invalid.

       However, the real purpose behind the action is obvious.         The

legislature intended not to save money, but to weaken unions by making

it more difficult for them to collect dues.     As a matter of policy, the

legislature is free to promote, or hinder, the ability of public employee
unions to engage in collective bargaining. The means chosen to make

unionization of public employees more difficult—elimination of dues

checkoff—rationally achieves that goal.         There is no problem of

overinclusiveness or underinclusiveness here.      See LSCP, LLLP v. Kay-

Decker, 861 N.W.2d 846, 859 (Iowa 2015); Racing Ass’n of Cent. Iowa v.

Fitzgerald, 675 N.W.2d 1, 7–8 (Iowa 2004).

       As pointed out by the union in this case, while the legislature

sought to undercut unions in its approach to dues checkoff in House File

291, it did not repeal or amend Iowa Code section 20.1(1).            That

provision provides, “The general assembly declares that it is the public

policy of the state to promote harmonious and cooperative relationships

between government and its employees by permitting public employees to

organize and bargain collectively . . . .” Iowa Code § 20.1(1).

       Oftentimes, legislative expression of general goals of a statute can

be helpful in interpreting ambiguous provisions of a statute.      But the

legislative language dealing with union dues checkoff is not ambiguous.

It is quite clear. The union is not really arguing that Iowa Code section
20.1 should be used as an aid in statutory interpretation.        What the

union advances is a kind of legislative estoppel theory—having declared a
                                        18

general goal in the introductory language of a statute, the legislature

cannot      undermine    that    goal        through    subsequent       legislative

classifications.

      But while a general prefatory provision of a statute may be used as

a tool of statutory interpretation, such general language cannot be used

to suspend or invalidate subsequent unambiguous legislation. And I do

not think that use of general prefatory language in a statute prevents the

legislature from enacting subsequent legislation that cuts against or

limits that general purpose. It may be that the legislature is engaging in
political   messaging   that    some    might    find   objectionable,     namely,

purporting to generally promote collective bargaining while enacting

legislation specifically designed to undermine it. But that is a political

problem, not a legal one.

      For the above reasons, I concur on the issue of dues checkoff. I

dissent on the classifications in House File 291 relating to “public safety

employees.”

      Cady, C.J., and Wiggins, J., join this concurrence in part and

dissent in part.